Title: From Alexander Hamilton to William Short, 30 June 1791
From: Hamilton, Alexander
To: Short, William



(Duplicate)
Treasury DepartmentJune 30th. 1791.
Sir,

Since closing my letter, herewith transmitted, yours of the 4th. of March transmitting a copy of the contract for the last loan has been delivered to me.
A ratification of that contract by the President will be forwarded as speedily as possible after his return to the seat of Government which is expected to be in the first week of the next month.
There is in a late letter from Messrs. Willinks & Van Staphorst something like a hope expressed of a possibility ere long to obtain money for the United States, at a lower rate of interest than heretofore; if a competent discretion be allowed to watch and improve favourable moments. There is no disinclination here to your allowing those Gentlemen such a discretion as you may judge requisite to the accomplishment of so valuable an end, within the limits of your own.
Lest any misapprehension should arise from the mode of expression in my letter of the 24th. of May, you will please to understand that you are at liberty to set on foot a new loan, upon the amount of the first being taken up or contracted for. I observe that the word subscribed is used in different letters from Holland as synonimous with the payment of the money contracted for, or as we should say here subscribed.
With very great consideration & esteem   I have the honor to be   Sir   Your most obedt Servant
Alexander Hamilton
Willm. Short EsqrCharges des Affairs

